             Case 6:19-bk-02033-CCJ        Doc 37     Filed 12/09/19    Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In re:
                                                                       Case No.: 19-02033-CCJ
                                                                                     Chapter 7
DAVID R BILLSBOROUGH
PATRICIA A BILLSBOROUGH

                      Debtor(s)       /

                                  NOTICE OF WITHDRAWAL


         NOTICE IS GIVEN THAT the trustee appointed in this case withdraws the Motion to Sell

(DE #32).



                                  CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing notice has been sent by
electronic filing to the United States Trustee's Office located at 400 W. Washington St., Suite
1100, Orlando, Florida 32801 this December 9, 2019 to Debtors: 12836 Jacob Grace Court
Windermere, FL 34786, Mark Cressman, Esq. via ECF, Marc Granger via ECF.



                                                 /s/Arvind Mahendru
                                                 Arvind Mahendru, Esq.
                                                 5703 Red Bug Lake Rd. #284
                                                 Winter Springs, FL 32708
                                                 Telephone (407) 504-2462
